Citation Nr: 1301552	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-49 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to December 16, 2008, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1985 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the Veteran requested a hearing before a member of the Board; however, he withdrew that request in a May 2010 written statement, prior to any such hearing being held.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

Also within the October 2008 rating decision, the Veteran was denied service connection for a hearing loss disorder of the right ear, as well as a compensable rating for a hearing loss disorder of the left ear.  Appellate review of these issues was also initiated by the Veteran's December 2008 notice of disagreement, and these issues were listed within the December 2009 statement of the case.  On his December 2009 VA Form 9, however, the Veteran listed only entitlement to service connection for a left knee disorder as the issue he wished to perfect for appeal.  As the issues of service connection for a hearing loss disorder of the right ear and a compensable rating for a hearing loss disorder of the left ear were not perfected by the Veteran for appellate review, they are not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Service Connection for Left Knee Disorder

The Veteran seeks service connection for a left knee disorder.  His service treatment records reflect complaints in 1989 of swelling and pain of the left and right knees of one month's duration.  No diagnosis was rendered at that time.  Additionally, on the January 1994 service separation examination, he reported a history of a "trick" or locked knee.  His concurrent general medical examination was negative for any abnormality of the lower extremities, however.  Thereafter, he has reported chronic pain of the left knee since service.  

Post-service private and VA treatment records confirm a current diagnosis of post-operative residuals of an anterior cruciate ligament reconstruction, with mild degenerative joint disease of the left knee confirmed on VA X-ray in June 2009.  Medical records also confirm post-service injuries to his left knee, to include a 2002 motorcycle accident and a left knee injury sustained playing basketball in April 2002.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed left knee disorder and his military service, in particular the 1989 symptoms of swelling and pain of the left knee and the January 1994 service separation examination report of history of a "trick" or locked knee, including the relevant question of whether the current left knee disorder is related to post-service injuries.  These questions should be addressed by an appropriately qualified medical professional.  See 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board finds the evidence in this case is sufficient to trigger VA's obligation to afford the claimant another adequate VA medical examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon. 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Review of the file indicates the Veteran has been afforded two VA medical examinations of his left knee, in September 2008 and June 2009.  Of these, only the September 2008 examination report contains a medical opinion regarding the etiology of the Veteran's left knee disorder.  Upon review of the claims file and examination of the Veteran, a VA examiner stated that the Veteran's left knee disorder "was not considered a service-connected problem."  This statement is insufficient for several reasons.  First, the Board notes it is unclear, as this statement could be read merely as the examiner's acknowledgement that the Veteran's left knee disorder was not, as a factual matter, service-connected at that time, rather than an actual medical opinion.  Next, even reading this statement as a medical opinion, the Board finds it lacks a rationale, as it fails to discuss either the Veteran's in-service complaints of knee pain or his post-service injuries to the left knee.  

Regarding whether the current disability may be associated with an in-service injury, disease, or event, the Veteran has submitted a June 2012 private medical opinion which suggests the Veteran's current left knee disorder was "most likely caused by or the result of military service."  Thus, the Board finds another medical opinion is required, one which provides both a complete discussion of the Veteran's in-service and post-service left knee symptoms, as well as any other medical opinions of record.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Initial Rating for PTSD

Next, the Board notes that the October 2008 rating decision also granted service connection for PTSD, and assigned a 30 percent initial rating effective June 13, 2007.  In a subsequent December 2008 letter, the Veteran stated he wished to appeal the initial rating assigned for PTSD.  Although this letter was addressed to the "Board of Veterans Appeals," it was received at the RO and made explicit reference to the Veteran's intent to appeal his initial rating.  See 38 C.F.R. § 20.300 (2012).  Hence, the Board construes the Veteran's December 2008 letter as a valid notice of disagreement regarding the initial rating assigned his PTSD.  

A statement of the case must be issued in response to any such notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board further notes that in an April 2010 rating decision, the Veteran was awarded a higher rating for PTSD to 50 percent for the period from December 16, 2008.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to a higher initial disability rating remains in appellate status.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of assisting in determining the nature and etiology of any current left knee disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, to include any relevant in-service and post-service left knee injuries, and an examination and any necessary testing, the examiner is asked to offer the following opinion: 

Is it as least as likely as not (50 percent or greater degree of probability) that a left knee disorder began during service or is otherwise etiologically linked to any in-service disease or injury? 

In writing an opinion, the VA examiner should include a full discussion of any in-service and post-service left knee disorders, including 1989 symptoms of swelling and pain of the left knee and the January 1994 service separation examination report of history of a "trick" or locked knee and the post-service left knee injuries in a 2002 motorcycle accident and in April 2002 while playing basketball.  

A rationale should be provided for any opinion or conclusion expressed.  This rationale should address any contrary medical opinions of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2.  The RO/AMC should issue a Statement of the Case on the issue of initial rating for PTSD.  The Veteran and his representative should be given notice of the action required to complete an appeal of this issue, as well as an opportunity to respond.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for service connection for a left knee disorder in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

